UNITED STATES DISTRICT COURT ova eres -9> Ie
SOUTHERN DISTRICT OF NEW YORK Pooerees ene ST OD rad

 

wee ee eee x
OWEN HARTY, :
Plaintiff, ;

: ORDER OF DISMISSAL
v. :

: 19 CV 9717 (VB)

CHATHAM WHITE PLAINS RI LLC, :
Defendant. :
eee x

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than February 3, 2020. To be clear, any application to restore the action must
be filed by February 3, 2020, and any application to restore the action filed thereafter may be
denied solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to terminate the letter motion (Doc. #11) and close this case.

Dated: January 2, 2020
White Plains, NY

SO ORDERED:

Vitel (

Vincent L. Briccétti
United States District Judge
